


110 HR 1758 IH: To amend the Immigration and Nationality Act to provide

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1758
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Wu (for himself,
			 Mr. Tom Davis of Virginia, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  status in each of fiscal years 2008 through 2012 for 65,000 H–1B nonimmigrants
		  who have a master’s or Ph.D. degree and meet the requirements for such status
		  and whose employers make scholarship payments to institutions of higher
		  education for undergraduate and postgraduate education.
	
	
		1.H–1b nonimmigrant status for
			 certain aliens whose employers make scholarship donations for undergraduate and
			 post-graduate education
			(a)In
			 generalThe Immigration and Nationality Act is amended by
			 inserting after section 218 the following new section:
				
					218A.H–1B nonimmigrant status for certain aliens whose employers
		  make scholarship payments for undergraduate and postgraduate
		  education(a)H–1B
				StatusNotwithstanding
				section 214(g)(1)(A) and subject to subsection (c), during the period beginning
				on the date of the enactment of this Act and ending on September 30, 2012, the
				Secretary of Homeland Security may provide nonimmigrant status under section
				101(a)(15)(H)(i)(b) to an alien who meets the requirements under subsection
				(b), if the employer petitioning under section 214(c) for the provision of such
				status makes a qualified scholarship payment for each year in which such status
				is held.
						(b)EligibilityAn
				alien shall be eligible for a visa or the provision of H–1B nonimmigrant status
				under this section if the alien—
							(1)disregarding
				section 214(g)(1)(A), meets all the requirements for an H–1B nonimmigrant;
				and
							(2)possesses a
				master’s or Ph.D. degree from an institution of higher education in the United
				States (or an equivalent degree from an educational institution in a foreign
				country).
							(c)Numerical
				limitationThe total number of aliens who may be issued a visa or
				otherwise provided nonimmigrant status under this section may not exceed 65,000
				during any fiscal year (beginning with fiscal year 2008 and ending with fiscal
				year 2012). Aliens issued a visa or otherwise provided nonimmigrant status
				under this section shall not be counted in applying the numerical limitations
				under section 214(g)(1)(A).
						(d)Use of
				scholarship funds by institutions of higher educationAn
				institution of higher education that receives funds under subsection (a) shall
				use such funds only to provide scholarships administered by such institution to
				students enrolled full-time in programs of undergraduate and postgraduate
				study. Priority consideration in the award of such scholarships shall be given
				to citizens and permanent resident aliens.
						(e)CertificationNot
				later than 15 days after receipt of a payment pursuant to this section, an
				institution of higher education shall certify the receipt of such payment to
				the Secretary of Homeland Security.
						(f)DeadlinesA
				visa (or other appropriate documentation of status) under this section shall be
				issued—
							(1)within 30 days of
				receipt of certification under subsection (e); and
							(2)in the case of an
				alien who received a degree described in subsection (b)(2) from an educational
				institution in a foreign country, within 30 days of receipt of a completed
				application and certification under subsection (e).
							(g)DefinitionsFor
				purposes of this section:
							(1)H–1B
				nonimmigrantThe term H–1B nonimmigrant has the
				meaning given such term in section 212(n)(4).
							(2)Institution of
				higher educationThe term institution of higher
				education means an educational institution in any State that meets all
				of the following criteria:
								(A)Admits as regular
				students only persons who have a certificate of graduation from a school
				providing secondary education or the recognized equivalent of such a
				certificate.
								(B)Is legally
				authorized within such State to provide a program of education beyond secondary
				education.
								(C)Is accredited by a
				nationally recognized accrediting agency or association, or if not so
				accredited, is an institution that has been granted preaccreditation status by
				such an agency or association that has been recognized by the Secretary of
				Education for the granting of preaccreditation status, and the Secretary of
				Education has determined that there are satisfactory assurances that the
				institution will meet the accreditation standards of such an agency or
				association within a reasonable time.
								(D)Provides an
				educational program for which the institution awards a bachelor's degree or
				provides a program that requires a bachelor's degree for admission.
								(E)Is a public or
				other nonprofit institution.
								(3)Qualified
				scholarship paymentThe term qualified scholarship
				payment means a payment to an institution of higher education in the United
				States in an amount which is equal to the then current maximum authorized Pell
				Grant award for each year under the Federal Pell Grants program authorized
				under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20
				U.S.C. 1070a et
				seq.).
							.
			(b)Clerical
			 amendmentThe table of contents of the Immigration and
			 Nationality Act is amended by inserting after the item relating to section 218
			 the following:
				
					
						Sec. 218A. H–1B nonimmigrant status for certain aliens whose
				employers make scholarship payments for undergraduate and postgraduate
				education.
					
					.
			
